


Exhibit 10.4

 

Allocation Agreement

Between

DISH Network Corporation

and

EchoStar Corporation

 

This Allocation Agreement (this “Agreement”) is entered into as of August 4,
2009, by and between DISH Network Corporation (“DISH”), a Nevada corporation,
and EchoStar Corporation (“SATS”), a Nevada corporation.

 

WHEREAS, the parties desire to enter into an agreement to allocate between DISH
and SATS certain liabilities and expenses arising out of the litigation with
Tivo Inc. (“Tivo”);

 

NOW THEREFORE, in consideration of the mutual promises, covenants, agreements
and undertakings contained herein and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, DISH and SATS hereby
agree, intending to be legally bound, as follows:

 

1.             Indemnification by DISH.  DISH shall indemnify, defend and hold
harmless SATS, each member of the Company Group and each of their respective
current and former directors, officers and employees, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“SATS Indemnified Parties”), from and against any and all liabilities and costs
of defense arising out of or relating to the litigation with Tivo, including any
litigation arising from any further design-around.

 

2.             Payment.  SATS shall pay DISH an amount equal to its $5,000,000
intellectual property liability limit under that certain Receiver Agreement
between EchoStar Technologies L.L.C. (a subsidiary of SATS) and EchoSphere
L.L.C. (a subsidiary of DISH), dated December 31, 2007 (the “Receiver
Agreement”); provided that, such $5,000,000 payment shall not exhaust SATS’
potential liability under the Receiver Agreement for other intellectual property
claims.

 

3.             Intellectual Property.  DISH and SATS shall jointly own (50/50)
any intellectual property developed in connection with any further design-around
and shall have a royalty-free, perpetual license to use such intellectual
property with any manufacturer.

 


5.             FURTHER ASSURANCES.  DISH AND SATS AGREE TO EXECUTE OR CAUSE TO
BE EXECUTED BY THE APPROPRIATE PARTIES AND DELIVER, AS APPROPRIATE, SUCH OTHER
AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS AS MAY BE NECESSARY OR DESIRABLE IN
ORDER TO EFFECT THE PURPOSES OF THIS AGREEMENT AS PROVIDED FOR IN SECTION 4.2 OF
THAT CERTAIN SEPARATION AGREEMENT BY AND BETWEEN DISH AND SATS DATED
DECEMBER 31, 2007 (THE “SEPARATION AGREEMENT”).


 


6.             CAPITALIZED TERMS.  CAPITALIZED TERMS USED HEREIN, BUT NOT
OTHERWISE DEFINED, SHALL HAVE THE MEANING ASCRIBED TO THEM IN THE SEPARATION
AGREEMENT.

 

1

--------------------------------------------------------------------------------


 

7.             Dispute Resolution.  Any dispute arising under this agreement
shall be settled in accordance with the provisions of Article VIII of the
Separation Agreement.

 

8.             Governing Law.  This Agreement and the legal relations between
the parties hereto shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws
rules thereof to the extent such rules would require the application of the law
of another jurisdiction.

 

9.                             Entire Agreement.  This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and thereof and supersede all previous agreements, negotiations,
discussions, understandings, writings, commitments and conversations between the
parties hereto with respect to such subject matter. No agreements or
understandings exist between the parties hereto other than those set forth or
referred to herein or therein.

 

10.                           Severability.  If any provision of this Agreement
or the application thereof to any Person or circumstance is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or thereof, or the application of such provision to
Persons or circumstances or in jurisdictions other than those as to which it has
been held invalid or unenforceable, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby or thereby,
as the case may be, is not affected in any manner adverse to any party hereto or
thereto. Upon such determination, the parties hereto shall negotiate in good
faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the parties hereto.

 

11.           Waiver.

 

(a)  Any term or provision of this Agreement may be waived, or the time for its
performance may be extended, by the party or the parties hereto entitled to the
benefit thereof.  Any such waiver shall be validly and sufficiently given for
the purposes of this Agreement if, as to any party hereto, it is in writing
signed by an authorized representative of such party.

 

(b)  Waiver by any party hereto of any default by the other party hereto of any
provision of this Agreement shall not be construed to be a waiver by the waiving
party of any subsequent or other default, nor shall it in any way affect the
validity of this Agreement or any party hereof or prejudice the rights of the
other party thereafter to enforce each and ever such provision.  No failure or
delay by any party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 

12.           Controlling Documents. To the extent that the provisions of this
Allocation Agreement, conflict with the provisions of the Separation Agreement
or any other agreement between DISH and any of its subsidiaries on the one hand,
and SATS and any of its subsidiaries, on the other hand, the provisions of this
Allocation Agreement shall govern.

 

2

--------------------------------------------------------------------------------


 

13.           Specific Performance.  The parties hereto agree that the remedy at
law for any breach of this Agreement may be inadequate, and that, as between
DISH and SATS, any party hereto by whom this Agreement is enforceable shall be
entitled to specific performance in addition to any other appropriate relief or
remedy.  Such party may, in its sole discretion, apply to a court of competent
jurisdiction for specific performance or injunctive or such other relief as such
court may deem just and proper in order to enforce this Agreement as between
DISH and SATS, or prevent any violation hereof, and, to the extent permitted by
Applicable Law, as between DISH and SATS, each party hereto waives any objection
to the imposition of such relief.

 

14.           Amendments.  No provisions of this Agreement shall be deemed
amended, modified or supplemented by any party hereto, unless such amendment,
supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such amendment,
supplement or modification.

 

15.           Notices.  All notices or other communications required or
permitted to be given hereunder shall be in writing, shall be delivered by hand
or sent by facsimile or sent, postage prepaid, by registered, certified or
express mail or overnight courier service and shall be deemed given when so
delivered by hand or facsimile (upon receipt of confirmation), or if mailed, one
day after mailing, as follows:

 

If to DISH:                             9601 S. Meridian Blvd.
Englewood, CO 80112
Attention: General Counsel
Fax: (303) 723-1699

 

If to SATS:                            100 Inverness Terrace East
Englewood, CO 80112
Attention: General Counsel
Fax: (303) 723-1699

 

16.           Headings; Construction.   The captions of sections and subsections
in this Agreement are provided for convenience only and shall not be considered
in resolving questions of interpretation or construction of this Agreement. DISH
and SATS hereby acknowledge and agree that the rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation of this Agreement or any amendments hereof.

 

17.           Counterparts.   This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties thereto and delivered to the other party or parties.

 

3

--------------------------------------------------------------------------------


 

WHEREFORE, the parties have signed this Agreement effective as of the date first
set forth above.

 

 

 

 

DISH NETWORK CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ECHOSTAR CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

4

--------------------------------------------------------------------------------
